Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15, 2022 has been entered.
 
Claims 1-17 are pending.
Claims 8 and 9 are currently amended.
Claims 12-17 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.
Claims 1-11 as filed on March 15, 2022 are pending and under consideration.
This action is made FINAL.

Withdrawn Objections / Rejections
In view of the amendment of claims 8 and 9, the previous objections to claims 8 and 9 are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Vidal et al. (WO 2016/198537, published December 15, 2016, filed June 9, 2016, IDS reference filed March 16, 2020) in view of Nakade et al. (US 2002/0172697, published November 21, 2002, of record).
Although Vidal has a common assignee and a common inventor with the instant application, Vidal qualifies as prior art under both 35 UCS 102(a)(1) and 35 USC 102(a)(2).

Vidal teach cosmetic compositions containing novel ordered macroporous materials useful for optically enlightenment or for modifying the color of human keratinous material and for homogenizing the color of complexion by an immediate effect (page 1, lines 4-7), as required by instant claim 2.
	The macroporous material comprises spherical pores having an average diameter ranging from 50 nm to 10 microns, the pore diameter varying by no greater than 20% (abstract; page 10, lines 27-28; page 11, lines 1-6; Examples), as required by instant claims 3 and 4.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 I.  
	The macroporous material is in the form of particles having an average largest dimension ranging from 1 to 50 microns (abstract; page 10, lines 11-13), as required by instant claims 5 and 6.  The particles have a full volume fraction from 1 to 20% (page 11, lines 12-13), as required by instant claim 9.  The particles comprise a continuous phase comprising an inorganic material selected from metal oxides inclusive of TiO2 or SiO2 (page 11, lines 19-32), as required by instant claims 7 and 8.
	The cosmetic compositions comprise 0.1 to 30 wt% of the macroporous material (page 25, lines 27-31), as required by instant claim 10.  The compositions may also contain adjuvants inclusive of UV-screening agents (page 27, lines 4-8), as required by instant claim 11.
within the instantly claimed ranges are applied to human skin in need thereof as required by instant claims 1 and 2.  However, Vidal specifically teach and exemplify embodiments of particles having external diameters and internal pore diameters which overlap the instantly claimed ranges and Vidal specifically teach the particles are useful for optically enlightenment or for modifying the color of human keratinous material and for homogenizing the color of complexion by an immediate effect.  In view of the overlapping ranges, the particles of Vidal render obvious the instantly claimed particles and in view of the results achieved by Vidal it would have been prima facie to one of ordinary skill in the art before the effecting filing date of the claimed invention to apply the particles of Vidal to the skin of humans in need of achieving said results, e.g., in need of homogenizing the complexion (reducing irregularities of skin).
	Vidal do not specifically teach or exemplify an embodiment wherein the inorganic material is made of a network of covalently bonded metal oxide / TiO2 and metalloid / silica as required by claims 1 and 8.
	This deficiency is made up for in the teachings of Nakade.
	Nakade teach a metal / titanium oxide organopolysiloxane hybrid powder, wherein a silicon atom is bonded by covalent bond with a metal atom through an oxygen atom; heat treatment yields a titanium oxide silica composite (title; abstract; paragraph [0037]; claims), as required by instant claims 1 and 8.  The powder imparts natural makeup and UV screening effects when blended into cosmetic compositions (abstract; paragraph [0029]).  The hybrid powder is superior to conventional titanium oxide (paragraph [0029]).
2 or SiO2 and because Vidal, as a whole, concerns cosmetic compositions which may comprise inter alia UV screening agents. 


Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Simonnet et al. ‘746 (WO 2011/045746, published April 21, 2011, of record) in view of Simonnet et al. ‘741 (WO 2011/045741, published April 21, 2011, of record); Arraudeau et al. (US 5,223,559, published June 29, 1993, of record); and Nakade et al. (US 2002/0172697, published November 21, 2002, of record).
	Simonnet ‘746 teach a method of coloring and/or lightening human keratinous material and a method of modifying the spectral reflectance of human keratinous material comprising the application of a cosmetic composition comprising a dispersion of photonic particles comprising a diffracting (ordered) arrangement of voids in a crosslinkable matrix (title; abstract; paragraph bridging pages 7 and 8; page 8, lines 5-9; Figure; claims).
	The photonic particles have a form factor of less than 2; the photonic particles may be spherical (abstract; page 8, lines 29-34).  The mean size of the photonic particles may range from as required by instant claims 5 and 6.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 I.  The voids of the photonic particles are obtained from nanoparticles; the nanoparticles have a mean size in the range of 100 to 500 nm, may be spherical in shape, and may be 15% monodisperse or better (page 9, line 19 through page 16, line 19, in particular, page 15, lines 24-31 and page 10, lines 21-31), as required by instant claims 3 and 4.  The ratio of the volume occupied by the nanoparticles to the matrix may vary from 99/1 to 80/20 (page 11, lines 3-8), as required by instant claim 9.
	The cosmetic composition comprises 0.1 to 20 wt% of the photonic particles (page 9, lines 6-9), as required by instant claim 10.  
	The cosmetic composition may comprise at least one additive such as sunscreens (paragraph bridging pages 29 and 30; also pages 30-41), as required by instant claim 11.  
	Simonnet ‘746 do not specifically teach applying to human skin in need thereof of a composition comprising particles having an inorganic material as the continuous phase, the inorganic material comprising a metal oxide and a silica in the form of a covalent network as required by claims 1 and 2.
	Simonnet ‘746 do not teach the metal oxide is selected from ZnO, TiO2, Fe2O3 or/and Al2O3 as required by claim 7.
	Simonnet ‘746 do not teach the inorganic material comprises TiO2 and SiO2 as required by claim 8.

	Simonnet ‘741 teach photonic particles comprising a matrix; the matrix may be inorganic or organic (title; abstract; pages 15-18; Figures; claims).  Organic matrixes may be crosslinkable (page 15, lines 15-26).  Inorganic matrixes are metallic oxide matrixes, especially SiO2 or TiO2 (page 18, lines 6-8), as required by instant claims 7 and 8.
	Arraudeau teach particles that have a spherical shape blur the relief of skin; the nature of the particulate material is not determinative (title; abstract; column 1, line 53 through column 2, line 2; column 7, lines 46-53).  The spherical particles have dimensions from 0.5 to 25 microns (column 3, lines 33-36).  Spherical particles include spherical silica, spherical titanium dioxide and synthetic possibly crosslinked polymers (column 3, lines 37-53). 
Nakade teach a metal / titanium oxide organopolysiloxane hybrid powder, wherein a silicon atom is bonded by covalent bond with a metal atom through an oxygen atom; heat treatment yields a titanium oxide silica composite (title; abstract; paragraph [0037]; claims), as required by instant claims 1 and 8.  The powder imparts natural makeup and UV screening effects when blended into cosmetic compositions (abstract; paragraph [0029]).  The hybrid powder is superior to conventional titanium oxide (paragraph [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the matrix of the photonic particles of Simonnet ‘746 to comprise an inorganic metallic oxide matrix inclusive of SiO2 or TiO2 as taught by Simonnet ‘741 because such inorganic matrixes are taught to be obvious variants of crosslinkable organic matrixes by Simonnet ‘741 in photonic particles.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See MPEP 2144.06.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the spherical photonic microparticles of Simonnet ‘746 in view of Simonnet ‘741 to skin in need of blurring the relief (reducing irregularities) because Arraudeau teach microparticles of any material inclusive of silica and titania having a spherical shape to blur the relief of skin.  Additionally and/or alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the spherical photonic microparticles of Simonnet ‘746 in view of Simonnet ‘741 within compositions according Arraudeau in order to provide a new composition capable of blurring the relief of skin upon topical application thereof to a human in need thereof.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inorganic material of the continuous phase of the spherical photonic microparticles of Simonnet ‘746 in view of Simonnet ‘741 to comprise a hybrid of metal / titanium oxide and silica wherein a silicon atom is bonded by covalent bond with a metal / titanium atom through an oxygen atom as taught by Nakade because the hybrid material is superior to conventional titanium oxide alone and because the hybrid material yields a powder that imparts natural makeup and UV screening effects when blended into cosmetic compositions.  There would be a reasonable expectation of success because Simonnet ‘741 teach the inorganic material may comprise TiO2 or SiO2 and because Simonnet ‘746, as a whole, concerns cosmetic compositions which may comprise inter alia sunscreens. 

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant's arguments have been fully considered but they are not persuasive.

	With regard to the rejection over Vidal, Applicant’s citation to various objectives and to the examples of the present patent application at pages 6-7 of the Remarks are acknowledged but remain unpersuasive for reasons of record (e.g., pages 10-11 of the Final Rejection mailed September 15, 2021).  There is no evidence of record that the claimed inorganic materials -- the genus of network materials of claims 1, 7 or/and 8 -- yield different results than, for example, silica alone (e.g., Tables at pages 27-30). 
	With regard to Applicant’s allegation that “Vidal does not specifically relate to cosmetic methods for improving the surface appearance of skin having relief, skin having spots or aging related irregularities” at page 7 of the Remarks, it is not seen how Vidal’s disclosure of a utility for “optical enlightenment or for modifying the color of human keratinous material and for homogenizing the color of complexion by an immediate effect” (Vidal, page 1, lines 4-7) does not meet the intended outcome of the practice of the method as claimed.  Nonetheless, as set forth in the rejections over Vidal, it would have been obvious to apply the particles of Vidal to people who desire the results of Vidal.
With regard to Applicant’s characterization of Nakade as not relating to Applicant’s objectives, as not describing a network or a continuous phase, as not exemplifying a three-dimensional ordered structure as claimed (e.g., examples 7 and 9), as requiring a suitable temperature in order to reach a suitable porosity (e.g., paragraph [0038]), and as teaching away from modifying the porosity at pages 7-8 of the Remarks has been carefully considered but is ultimately not found persuasive for at least the following reasons.  Although Nakade discloses a 2 or SiO2 – of Vidal to comprise a hybrid material of metal / TiO2 and SiO2 wherein a silicon atom is bonded by covalent bond with a metal / titanium through an oxygen atom because Nakade disclose such combinations to yield improved results in comparison to the single oxide alone.  Because Nakade expressly teach the bonding of the metal / titanium and silicon through an oxygen atom, it is not seen how Nakade do not teach a network of covalently bonded inorganic material as instantly claimed.  Furthermore, Nakade expressly disclose the hydrolysis products as being “polycondensed to each other” where “the separation of phase cannot be observed” (paragraph [0025]).  Applicant’s characterization of the heat treatment process of Nakade as leading to a phase separation is not understood nor is Applicant’s characterization of a porous composite as not being a continuous phase (Remarks, page 8).  The heat treatment process of Nakade converts the titania-organopolysilixane – which is a continuous solid phase -- into a titania-silicate – which is also a continuous solid phase -- by “decomposing” the “carbon of the organosiloxane” as described in paragraphs [0037]-[0038].  To the extent that the porous products of Nakade are different from the inorganic material in Vidal, Applicant is reminded the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  There is no need for “the man skilled in the art” to obtain “a three-dimensional ordered porous structure” from Nakade because Vidal already teach such.  Rather, Nakade motivate “the man skilled in the art” to modify the 2 or SiO2 – of Vidal for the expected benefits thereof.  Applicant’s characterization of Examples 7 and 9 and of paragraph [0038] of Nakade and conclusion that “Nakade teach away to modify the porosity” is also not understood because while Nakade, as a whole, describes porous powders Nakade nowhere ascribes a criticality to the porosity.  Furthermore, the inputs / reactants and the outputs / products of Examples 7 and 9 and of paragraph [0038] of Nakade are described as porous.  Nonetheless, as the rejection does not articulate a rationale to modify the porosity of the powders of Nakade this entire argument is moot with regard to the rejection over Vidal.  
	With regard to Applicant’s emphatic allegation of unpredictability at page 8 of the Remarks, it is not seen how it is unpredictable / unknown from Vidal and from Nakade that an inorganic material comprising covalently bonded metal oxide and metalloid can be produced. Each of Vidal and Nakade disclose sol-gel processes known to the prior art.  For example, Vidal at page 22 discloses the sol-gel process of an alkoxide undergoing hydrolysis and condensation forming M-O-M bonds and Nakade at paragraph [0025] discloses the hydrolysis products as being “polycondensed to each other” where it is understood from at least the abstract of Nakade that the products form Si-O-M bonds where the metal is preferably titanium.  
	With regard to Applicant’s emphatic allegation of “good soft-effect properties”, Applicant is reminded that properties are inseparable from compositions and as such the particles rendered obvious by the combined teachings of Vidal and Nakade must possess such properties.  The instant claims are broad and merely require the application of the inorganic material as claimed to human skin in need of improving the surface appearance of skin having relief, skin having spots or aging related irregularities.  What human would not want to improve one of these defects?   

With regard to Applicant’s re-hashed characterization of Nakade as not teaching Applicant’s objectives and as exemplifying cosmetic compositions which differ from Applicant’s (e.g., examples 14, 22 and 12) and Applicant’s citation to In re Kahn at pages 9-10 of the Remarks, Applicant is again advised that Nakade is not relied upon for achieving Applicant’s desired results.  And it is not seen how the exemplary compositions of Nakade differ from Applicant’s because the instant claims, at broadest, require nothing more than “an inorganic material made of particles” applied to human skin.  It is not seen where, arguendo, the instant claims preclude cosmetic compositions in the form of a shampoo.  Nonetheless, as the rejection does not articulate a rationale to modify the exemplary cosmetic compositions of Nakade this entire argument is moot to the rejection over Vidal.  In view of the above, the rejections over Vidal are properly maintained.

With regard to the rejection over Simonnet ‘746, Applicant’s statement at page 10 of the Remarks that none of Simmonet ‘746, Simmonet ‘741 and Arraudeau describes an inorganic material as claimed is acknowledged but not found persuasive because it is Nakade which 
With regard to Applicant’s rehashed allegation that the particles described in Simmonet ‘746 and in Simmonet ‘741 do not have a three-dimensional ordered porous structure comprising spheroidal pores and Applicant’s disagreement that a diffracting arrangement is necessarily an ordered arrangement at page 10 of the Remarks, Applicant is referred to Figure 1 of Simmonet ‘746:

    PNG
    media_image1.png
    228
    289
    media_image1.png
    Greyscale

Simmonet ‘746 describes the photonic particles of the cross-section of Figure 1 as being of the “direct opal” type (page 9, lines 20-26).  Simmonet ‘746 describes the importance of varying the distance between the nanoparticles 10 in matrix 20 in order to vary the optical properties (page 9, lines 27-36).  Simmonet ‘746 describes this type of photonic particle may be obtained using methods as disclosed in “ordered macroporous titania photonic balls by micrometer-scale spherical assembly templating” (page 10, lines 6-15; the referenced publication to Li et al. is of record).  Simmonet ‘746 further describes photonic particles of the “inverse opal” type comprising holes instead of nanoparticles obtained from direct opals after destroying the nanoparticles (page 10, lines 20-31).  Simmonet ‘746, as a whole, describes photonic particles comprising a diffracting arrangement of voids or of monodisperse nanoparticles (e.g., title; copy provided).  Diffraction from a three-dimensional periodic structure such as atoms in a crystal is called Bragg diffraction as evidenced by Wikipedia.  Bragg diffraction is characterized by Bragg’s law.  One nominally skilled in the art would consider the disclosure of Simmonet ‘746 of photonic particles comprising a diffracting arrangement to mean an ordered arrangement as evidenced at least by Vanier et al. (US 2012/0120984), by Dumousseaux et al. (US 2008/0268002), by Fu et al. (US 2004/0262790) or/and by Lahanas et al. (WO 00/47167 A1) because “opal structure” is a term of art describing an ordered array which diffracts light according to Bragg’s law based on the known structure of natural opal materials (see Conclusion section for specific citations).  Applicant is also referred to Figures 1-3 of Simmonet ‘741:

    PNG
    media_image2.png
    241
    794
    media_image2.png
    Greyscale

Like Simmonet ‘746, Simmonet ‘741 discloses “a diffracting arrangement”.  It is not seen how the disclosures of Simmonet do not meet the limitation of a three-dimensionally ordered porous structure meaning a structure where the pores are arranged or form a regular period array as defined at page 7 of the instant specification.  Absent evidence, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  The Examiner maintains the express disclosure of a “diffracting arrangement” is an implicit disclosure of an ordered arrangement and has proffered substantial evidence in support of this position.  Ex parte Hiyamizu, 10 USPQ2d 139 3, 1394 (Bd. Pat. App. & Inter. 1988). 
With regard to Applicant’s assertions that the skilled artisan would not use the particles of Simonnet to blur defects in the skin because one would simply use the particles of Arraudeau to do so at pages 10-11 of the Remarks and Applicant’s citation to the instant specification for the disclosure of improved results at page 11 of the Remarks, Applicant’s assertions are misplaced because the issue is not whether one would use the particles to blur defects but rather whether one would be motivated to use / apply the particles to a human skin in need of improving the surface appearance of skin having relief, skin having spots or aging related irregularities.   Because the photonic particles of Simonnet ‘746 or/and the photonic particles of Simonnet ‘746 in view of Simonnet ‘741 are spherical, the Examiner maintains one of ordinary skill in the art would be motivated by the teachings of Arraudeau to apply said spherical particles to the skin of people in order to blur the relief of skin which is broadly and reasonably interpreted as people in need of improving the surface appearance of skin having relief and people in need of reducing irregularities.  To the extent that the instant specification may disclose improved results of select exemplary particles to commercial particles, it is not seen how such comparison is meaningful because silica particles M5-M7 appear to improve “haze” at the expense of “transparency”.  Nonetheless, because inverse opal type particles appear to be well known to the prior art as evidenced at least by the art of record, it does not appear that the comparison on the instant specification represents a comparison to the closest prior art (see MPEP 716.02).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Vanier et al. (US 2012/0120984) teach a composite photonic crystal comprising an inverse opal structure defining an ordered array of voids; the arrays reflect radiation according to Bragg’s law (title; abstract; claims; paragraphs [0004]-[0006]).
	Dumousseaux et al. (US 2008/0268002) teach a cosmetic comprising an ordered lattice or “photonic crystal” of monodisperse particles inclusive of hollow particles having a mean size of 80 to 500 nm; the light that is diffracted by the lattice is given by Bragg’s law (title; abstract; claims; paragraphs [0012], [0019]-[0020], [0043], [0056]-[0057], [0135]-[0152]).  The cosmetic may further comprise diffracting pigments, meaning pigments having a periodic motif constituting a diffraction grating (paragraph [0135]).
	Fu et al. (US 2004/0262790) teach sphere based crystals having an opal-like or an inverse opal-like structure; opals comprise highly organized structures (super-latices of silica spheres) which diffract light (title; abstract; claims; Figures, in particular Figure 3; paragraphs [0002], [0007], [0025], [0028]-[0031]; Example 2).  The monosphere size for the reflection of light may be estimated using the Bragg equation (paragraph [0030]).  
	Enomura et al. (WO 2017/208616 A1, as evidenced by US 2019/0144691) teach colorants comprising M2-doped M1Ox particles (title; abstract; claims).
	Amoros del Toro et al. (WO 01/72635 A1, as evidenced by the abstract and Google translation) teach porous simple or mixed oxides inclusive of silicotitanates (title; abstract; claims; Figures).
	Lahanas et al. (WO 00/47167 A1) teach a cosmetic comprising a coloring system comprising colloidal crystalline arrays (CCAs); color is produced by light directed at and diffracted by the arrays according to Bragg’s law (title; abstract; claims; page 2, line 16 through page 3, line 27).
Wikipedia “Diffraction,” last edited 24 January 2022
	
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALISSA PROSSER/
Examiner, Art Unit 1619


/ILEANA POPA/Primary Examiner, Art Unit 1633